[DO NOT PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                      FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                      No. 06-10110                       January 18, 2007
                                ________________________              THOMAS K. KAHN
                                                                            CLERK
                        D. C. Docket No. 03-00415-CR-T-26TGW

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                           versus

DAVID W. GOLDSTON,

                                                    Defendant-Appellant.
                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                            _________________________

                                      (January 18, 2007)

Before ANDERSON and MARCUS, Circuit Judges, and ALTONAGA,* District
Judge.

PER CURIAM:

_________________________
     * Honorable Cecilia M. Altonaga, United States District Judge for the Southern District
of Florida, sitting by designation.
      After oral argument and careful consideration and for the reasons fully

discussed at oral argument, we conclude that the judgment of the district court is

due to be affirmed.

      AFFIRMED.




                                         2